January 25, 1922. The opinion of the Court was delivered by
Appeal by defendant from conviction under an indictment charging him with a violation of Section 697 of the Criminal Code, failure to support his wife and child.
The sole ground of appeal is the refusal of the Circuit Judge to grant the defendant's motion for the direction of a verdict of not guilty. It will serve no useful purpose to review the testimony in the case. Upon a careful consideration of it we are satisfied that the testimony shows largely from her own statements, indisputably, that the wife refused to live with her husband for the reason that he would not maintain a house separate from his mother; that she admitted the kind treatment of her mother-in-law; that the defendant never mistreated her and made suitable provision for her as long as she would live with him; and that he had time and again begged her to return to his home. The motion for a directed verdict should have been granted.
The judgment of this Court is that the judgment appealed from be reversed, and that the case be remanded to the Court below, with instructions to direct a verdict under rule 27 (90 S.E. xii).